675 S.E.2d 657 (2009)
John R. McDONNELL
v.
TRADEWIND AIRLINES, INC.
No. 74P09.
Supreme Court of North Carolina.
March 19, 2009.
Seth R. Cohen, J. David James, Greensboro, for McDonnell.
J. Nathan Duggins, III, Greensboro, for Tradewind Airlines.
Prior report: ___ N.C.App. ___, 670 S.E.2d 302.

ORDER
Upon consideration of the petition filed on the 11th day of February 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."